For digest see Clark, Eugenia Mfg. Co. et al. v. Saco-Pettee Machine Co.et al., ante, 372.
The cause is now pending in the Superior Court of Lee. His Honor, JudgeLong, made a decree, at chambers in Richmond County, to which defendants excepted and appealed.
The matters presented upon this appeal are the same as are involved in the case of David Clark, The Eugenia Manufacturing Company et al. v.Saco-Pettee Machine Company et al.
The assignments of error are covered by and disposed of in the opinion of Justice Brown, delivered for the Court in that case, ante, 372.
Affirmed.